 

Exhibit 10.15

 

DEBT SETTLEMENT AGREEMENT AND RELEASE

 

This DEBT SETTLEMENT AGREEMENT AND RELEASE (this “Agreement”) is dated April
[28], 2017 (the “Effective Date”), by and between _____ (“Holder”), and Arkados
Group, Inc., a Delaware corporation (“AKDS”). AKDS and the Holder may be
referred to herein as the “Parties.”

 

R E C I T A L S:

 

WHEREAS, Holder is the beneficial owner of a convertible note, in the principal
amount of $38,500.00, issued by AKDS on October 28, 2016, as amended by that
First Amendment to Promissory Note dated January 27, 2017 and Amendment #2 to
the Securities Purchase Agreement and $38,500 Promissory Note dated March 31,
2017 (collectively the “Note”), of which approximately $[40,035.78] of principal
and interest remains outstanding on the date hereof, issued pursuant to the
terms and conditions set forth in the Securities Purchase Agreement dated
October 28, 2016, as amended by that Amendment #2 to the Securities Purchase
Agreement and $38,500 Promissory Note dated March 31, 2017 (collectively the
“Purchase Agreement”).

 

WHEREAS, the Holder and AKDS desire to make a payment of cash and an issuance of
shares of its common stock in exchange for the settlement, cancellation and
termination of all obligations and rights under the Note and under the Purchase
Agreement, including the payment of any penalties and interest and obligations
to issue any additional shares of common stock of AKDS, accrued and owing under
the Note and the Purchase Agreement (collectively, the “Note Obligations”) and a
release of all claims related thereto by Holder, as provided herein.

 

NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual promises,
covenants, and undertakings contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties, intending to be legally bound, hereby agree as follows

 

1. Settlement of the Note Obligations.

 

1.1           As full and complete settlement of all Note Obligations and in
consideration for the fulfillment of the covenants and promises set forth
herein, AKDS agrees to issue to Holder, on the same date: (i) a cash payment of
$35,000.00 pursuant to the wire transfer instructions provided in Exhibit A
attached hereto (the “Cash Payment”) and (ii) 30,000 (thirty thousand) shares of
common stock (the “Shares”) of AKDS (the “Share Issuance” and, together with the
Cash Payment, the “Settlement Payment”). Upon the issuance to Holder of the
Settlement Payment, all Note Obligations shall be deemed fully satisfied and
paid in full and the Note and the Purchase Agreement shall terminate immediately
thereon. The date and time that the Settlement Payment is delivered to the
Holder (the “Closing Date”) shall be on or about April [28], 2017, or such other
date as is mutually agreed upon by the Parties. The closing of the transactions
contemplated by this Agreement (the “Closing”) shall occur on the Closing Date
at such location as may be agreed to by the Parties.

 

1.2           The Parties expressly acknowledge and agree that the Settlement
Payment (a) is the result of good faith negotiations conducted by and between
the Parties; (b) resolves all claims by Holder relating to the Note Obligations;
and (c) constitutes fair and reasonable consideration for the general release of
claims set forth below. Holder shall be solely responsible for any federal,
state and local taxes due on the Settlement Payment, and specifically agrees to
indemnify and hold AKDS harmless for any claims involving federal, state or
local taxes resulting from such responsibility.

 

 

 

 

2. General Release and Waiver

 

2.1           Except as expressly set forth in this Agreement, for and in
consideration of the mutual covenants set forth herein, which are hereby
excluded from and survive this general release and waiver, Holder, on his own
behalf, and on behalf of his respective grantees, agents, spouses, children,
beneficiaries, successors, attorneys, heirs, devisees, trustees, assigns,
attorneys, entities in which Holder has an interest, and any other person
claiming through or on behalf of him (collectively, the “Releasing Parties”),
hereby fully, irrevocably and unconditionally releases, acquits, and discharges
AKDS and each of its direct or indirect parents, wholly or majority- owned
subsidiaries, affiliated and related entities, predecessors, successors and
assigns, partners, privities, and any of its present and former directors,
officers, employees, shareholders, partners, agents, alter egos,
representatives, attorneys, accountants, insurers, receivers, heirs, executors,
administrators, conservators, and all persons acting by, through, under or in
concert with it, or any of them (collectively “Released Parties”) from all
manner of actions, causes of action, complaints, claims, demands, liens, suits,
obligations, controversies, contracts, agreements, promises, charges, penalties,
losses, debts, costs, attorneys’ fees, expenses, damages, judgments, orders, and
liabilities of whatever kind, whether in law or in equity, now known or unknown,
suspected or unsuspected, fixed or contingent, and whether or not concealed,
latent or hidden, which have existed or may have existed, or which do exist or
which hereafter can, shall, or may exist, whether contractual, common law,
statutory, federal, state, or otherwise, which Holder or any of the Releasing
Parties have or could have against AKDS or the Released Parties relating to the
Note, the Purchase Agreement or the Note Obligations (collectively, the
“Released Claims”). Holder and the Releasing Parties hereby acknowledge and
agree that, except as expressly set forth in this Agreement, the Released
Parties have no other liabilities or obligations, of any kind or nature, owed to
the Releasing Parties, in connection with or relating to the Released Claims or
otherwise.

 

2.2           Holder, on behalf of himself, as well as the Releasing Parties,
expressly acknowledges that the releases provided in this Agreement are intended
to include in their effect, without limitation, any and all claims, complaints,
charges or suits, including those claims, complaints, charges or suits which he
does not know or suspect to exist in his favor at the time of execution hereof,
which if known or suspected, could materially affect his decision to execute
this Agreement. This Agreement contemplates the extinguishment of any such
claims, complaints, charges or suits and Holder hereby expressly and knowingly
waives and relinquishes any and all rights that he has or might have relating to
the Released Claims under California Civil Code §1542 (and under other statutes
or common law principles of similar effect) which provides:

 

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

 

Holder acknowledges that he may hereafter discover facts different from, or in
addition to, those which he now believes to be true with respect to the Released
Claims above. On his own behalf and on behalf of the Releasing Parties, Holder
agrees that the foregoing release and waiver shall be and remain effective in
all respects notwithstanding such different or additional facts or discovery
thereof, and that this Agreement contemplates the extinguishment of all such
Released Claims. By executing this Agreement, Holder acknowledges the following:
(a) he is represented by counsel; (b) he has read and fully understands the
provisions of California Civil Code §1542; and (c) he has been specifically
advised by his counsel of the consequences of the above waiver and this
Agreement generally. Holder acknowledges and agrees that this waiver is an
essential and material term of this release and the settlement that underlies it
and that without such waiver the Agreement would not have been accepted.

 

 

 

 

3. Representations and Warranties of AKDS. AKDS hereby represents and warrants
to the Holder as of the date hereof and the date of the Closing, as follows:

 

3.1           Authorization. The execution, delivery and performance by AKDS of
this Agreement and the performance of all of AKDS’s obligations hereunder have
been duly authorized by all necessary corporate action, and this Agreement has
been duly executed and delivered by AKDS.

 

3.2           No Conflicts. The execution and performance of the transactions
contemplated by this Agreement and compliance with its provisions by AKDS will
not conflict with or result in any breach of any of the terms, conditions, or
provisions of, or constitute a default under, its Certificate of Incorporation
or Bylaws or any agreement to which AKDS is a party or by which it or any of its
properties is bound.

 

3.3           Binding Obligation. Assuming the due execution and delivery of
this Agreement, this Agreement constitutes the valid and binding obligation of
AKDS, enforceable against AKDS in accordance with its terms, subject, as to
enforcement, (i) to bankruptcy, insolvency, reorganization, arrangement,
moratorium and other laws of general applicability relating to or affecting
creditors’ rights and (ii) to general principles of equity, whether such
enforceability is considered in a proceeding in equity or at law.

 

4. Representations and Warranties of the Holder. The Holder hereby represents
and warrants to AKDS as of the date hereof and the date of the Closing, as
follows:

 

4.1           Authorization. Each of the Holder has full power and authority to
enter into this Agreement, to perform its obligations hereunder and thereunder
and to consummate the transactions contemplated hereby and thereby. This
Agreement constitutes a valid and legally binding obligation of each of the
Holder, enforceable in accordance with their respective terms.

 

4.2           No Conflicts. The execution and performance of the transactions
contemplated by this Agreement and compliance with its provisions by the Holder
will not conflict with or result in any breach of any of the terms, conditions,
or provisions of any agreement to which the Holder is a party or by which the
Holder or the Holder’s assets or properties is bound.

 

4.3           Binding Obligation. Assuming the due execution and delivery of
this Agreement, this Agreement constitutes the valid and binding obligation of
the Holder, enforceable against the Holder in accordance with its terms.

 

4.4           Investment Representations.

 

(a)       This Agreement is made in reliance upon the Holder’s representation to
AKDS, which by its acceptance hereof Holder hereby confirms, that the Shares to
be received by it will be acquired for investment for its own account, not as a
nominee or agent, and not with a view to the sale or distribution of any part
thereof, and that it has no present intention of selling, granting participation
in, or otherwise distributing the same, but subject nevertheless to any
requirement of law that the disposition of its property shall at all times be
within its control.

 

 

 

 

(b)       The Holder understands that the Shares are not registered under the
Securities Act of 1933, as amended (the “1933 Act”), on the basis that the sale
provided for in this Agreement and the issuance of securities hereunder is
exempt from registration under the 1933 Act pursuant to Section 4(a)(2) thereof,
and that AKDS’s reliance on such exemption is predicated on the Holder’s
representations set forth herein. The Holder realizes that the basis for the
exemption may not be present if, notwithstanding such representations, the
Holder has in mind merely acquiring Shares for a fixed or determinable period in
the future, or for a market rise, or for sale if the market does not rise. The
Holder does not have any such intention.

 

(c)       The Holder represents and warrants to the Company that it is an
“accredited investor” within the meaning of Securities and Exchange Commission
Rule 501 of Regulation D, as presently in effect and, for the purpose of Section
25102(f) of the California Corporations Code, he or she is excluded from the
count of “purchasers” pursuant to Rule 260.102.13 thereunder.

 

5. Conditions Precedent to the Obligations of the Holder. The Holder’s
obligations to effect the Closing is conditioned upon the fulfillment of each of
the following events:

 

5.1           Representations and Warranties. The representations and warranties
of AKDS contained herein shall be true and correct in all material respects as
of the date when made and as of the Closing Date as though made on and as of
such date.

 

5.2           Performance. AKDS shall have performed, satisfied and complied in
all material respects with all covenants, agreements and conditions required by
this Agreement to be performed, satisfied or complied with by it at or prior to
the Closing.

 

6. Conditions Precedent to the Obligations of AKDS. AKDS’s obligations to effect
the Closing is conditioned upon the fulfillment of each of the following events:

 

6.1           Representations and Warranties. The representations and warranties
of the Holder contained herein shall be true and correct in all material
respects as of the date when made and as of the Closing Date as though made on
and as of such date.

 

6.2           Performance. The Holder shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by it at
or prior to the Closing, including the delivery of an Accredited Investor
Questionnaire, attached hereto as Exhibit B.

 

7. Miscellaneous.

 

7.1           No Third Party Beneficiaries. Other than as expressly set forth
herein, this Agreement shall not confer any rights or remedies upon any person
other than the parties and their respective successors and permitted assigns.

 

7.2           Entire Agreement. This Agreement (including the documents referred
to herein) constitutes the entire agreement among the parties and supersedes any
prior understandings, agreements, or representations by or among the parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

 

 

 

 

7.3           Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

7.4           Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of California (without regard to
conflict of laws).

 

7.5           No Waiver/Amendments. Any waiver by any party to this Agreement of
any provision of this Agreement shall not be construed as a waiver of any other
provision of this Agreement, nor shall such waiver be construed as a waiver of
such provision respecting any future event or circumstance. No amendment of any
provision of this Agreement shall be valid unless the same shall be in writing
and signed by both the Holder and AKDS.

 

7.6           Severability. Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

 

7.7           Costs. Each party will bear the costs and expenses incurred by it
in connection with this Agreement and the transaction contemplated thereby.

 

7.8           Survival of Terms. All representations, warranties and covenants
contained in this Agreement or in any certificates or other instruments
delivered by or on behalf of the parties hereto shall be continuous and survive
the execution of this Agreement and the Closing.

 

7.9           Assignment. AKDS may not assign this Agreement. This Agreement
will be binding upon AKDS and its successors and will inure to the benefit of
the Holder and its successors and assigns and may be assigned by the Holder to
anyone of its choosing without Company’s approval.

 

7.10         Notices. Notices hereunder shall be given only by personal
delivery, registered or certified mail, return receipt requested, overnight
courier service, or telex, telegram, facsimile or other form of electronic mail
and shall be deemed transmitted when personally delivered or deposited in the
mail or delivered to a courier service or a carrier for electronic transmittal
or electronically transmitted by facsimile (as the case may be), postage or
charges prepaid, and properly addressed to the particular party to whom the
notice is to be sent at the address on the signature page hereto (or at such
other addresses as such party may designate by five (5) calendar days’ advance
written notice similarly given to each of the other parties hereto).

 

7.11         Headings. The headings used in this Agreement are for convenience
only and shall not by themselves determine the interpretation, construction or
meaning of this Agreement.

 

7.12         Attorneys’ Fees and Costs. In the event any party to this Agreement
shall be required to initiate legal proceedings to enforce performance of any
term or condition of this Agreement, including, but not limited to, the
interpretation of any term or provision hereof, the payment of moneys or the
enjoining of any action prohibited hereunder, the prevailing party shall be
entitled to recover such sums in addition to any other damages or compensation
received, as will reimburse the prevailing party for reasonable attorneys’ fees
and court costs incurred on account thereof (including, without limitation, the
costs of any appeal) notwithstanding the nature of the claim or cause of action
asserted by the prevailing party.

 

 

 

 

[signature page to follow]


 

 

 

 

IN WITNESS WHEREOF, the Holder and AKDS have caused this Agreement to be
executed as of the date first above written.

 

  HOLDER:         By:      Name:         Address:

 

  ARKADOS GROUP, INC.         By:      Name: Terrence DeFranco   Title: Chief
Executive Officer         Address:   211 Warrant Street, Suite 320   Newark, NJ
07103   tmdefranco@arkadosgroup.com

 

 

 

 

Exhibit A

 

Wire Instructions

 

 

 

 

Exhibit B

 

Accredited Investor Quetionnaire

 

Initial _______ I am an accredited investor, as indicated in the Accredited
Investor Certification below.  (If this option is selected, complete and return
the Accredited Investor Certification below by initialing all that apply.  If
none apply, you are an unaccredited investor.)

 

Initial _______ I am an unaccredited investor with such knowledge and experience
in financial and business matters that I am capable of evaluating the merits and
risks of the Offering.  (If this option is selected, you will need to complete
and return an Investor Questionnaire, to be provided by the Company.)

 

Initial _______ I am an unaccredited investor, and my purchaser representative
has such knowledge and experience in financial and business matters that my
purchaser representative is capable of evaluating the merits and risks of the
Offering. (If this option is selected, you will need to complete an Investor
Acknowledgment and your purchaser representative will need to complete a
Purchaser Representative Questionnaire, both as to be provided by the Company.

 

ACCREDITED INVESTOR CERTIFICATION

 

For Individual Investors Only

(INITIAL where appropriate):

 

Initial _______ I have a net worth of at least US$1 million either individually
or through aggregating my individual holdings and those in which I have a joint,
community property or other similar shared ownership interest with my spouse.
(For purposes of calculating your net worth under this paragraph, (a) your
primary residence shall not be included as an asset; (b) indebtedness secured by
your primary residence, up to the estimated fair market value of your primary
residence at the time of your purchase of the securities, shall not be included
as a liability (except that if the amount of such indebtedness outstanding at
the time of your purchase of the securities exceeds the amount outstanding 60
days before such time, other than as a result of the acquisition of your primary
residence, the amount of such excess shall be included as a liability); and (c)
indebtedness that is secured by your primary residence in excess of the
estimated fair market value of your primary residence at the time of your
purchase of the securities shall be included as a liability.)     Initial
_______ I have had an annual gross income for the past two years of at least
US$200,000 (or US$300,000 jointly with my spouse) and expect my income (or joint
income, as appropriate) to reach the same level in the current year.     Initial
_______ I am a director or executive officer of Arkados Group, Inc.

 

 